Citation Nr: 0904473	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder, and if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
seasonal allergies/rhinitis, and if so, whether service 
connection is warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory condition, claimed as asthma and asbestosis, and if 
so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted.  

5.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral syndrome 
associated with tendonitis, left hip, with degenerative joint 
disease.

6.  Entitlement to an initial disability rating in excess of 10 
percent for a service-connected mood disorder. 

7.  Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine, 
rated as 20 percent disabling prior to September 5, 2005.

8.  Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine, 
rated as 60 percent disabling on and after September 5, 2005.

9.  Entitlement to a compensable disability rating for service-
connected hallux valgus deformity of the right foot, with 
bunion and pes planus.

10.  Entitlement to a compensable disability rating for 
service-connected hallux valgus deformity of the left foot, 
with bunion and pes planus.

11.  Entitlement to an increased disability rating for service-
connected tendonitis, left hip, with degenerative joint 
disease, currently rated as 10 percent disabling.

12.  Entitlement to an increased disability rating for service-
connected irritable bowel syndrome (IBS), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to November 
1995.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in January 2003, 
January 2004, April 2007, June 2007 and November 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The January 2003 rating decision granted 
service connection for the veteran's left knee patellofemoral 
syndrome, assigning a non-compensable rating, and increased the 
evaluation for the veteran's degenerative disc disease of the 
lumbosacral spine from 10 percent to 20 percent disabling, 
effective January 25, 2001.  The January 2004 rating decision 
increased the evaluation for the veteran's IBS from non-
compensable to 10 percent disabling, effective June 26, 2001.  
The April 2007 rating decision increased the evaluation of the 
veteran's left knee patellofemoral syndrome from non-
compensable to 10 percent disabling, effective June 26, 2001.  
The June 2007 rating decision granted service connection for a 
mood disorder, assigning an initial 10 percent rating, 
effective September 9, 2005.  The November 2007 rating decision 
increased the evaluation for the veteran's degenerative disc 
disease of the lumbosacral spine from 20 percent to 60 percent 
disabling, effective September 5, 2005.  The veteran appealed 
those decisions to BVA, and the case was referred to the Board 
for appellate review. 

Regarding increased rating claims, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such claims remain in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the increased ratings enumerated above are not full 
grants of the benefits sought on appeal, and since the veteran 
did not withdraw his claims of entitlement to a higher rating, 
the matters remain before the Board for appellate review.
The issues of entitlement to service connection for a right 
knee disorder, seasonal allergies/rhinitis, a respiratory 
condition and tinnitus will be addressed in the REMAND portion 
of the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 1996, the RO 
determined that service connection for a right knee disorder 
was not warranted, on the basis that the veteran did not have a 
current right knee disability.

2.  Evidence added to the record since the final May 1996 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service connection 
claim.

3.  In an unappealed rating decision issued in May 1996, the RO 
determined that service connection for seasonal 
allergies/rhinitis was not warranted, on the basis that 
seasonal and other acute allergic manifestation subsiding in 
the absence or removal of the allergen are generally regarded 
as acute diseases, healing without residuals and not subject to 
service connection in the absence of aggravation beyond normal 
progression.

4.  Evidence added to the record since the final May 1996 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service connection 
claim.

5.  In an unappealed rating decision issued in May 1996, the RO 
determined that service connection for a respiratory condition 
was not warranted, on the basis that no permanent residual or 
chronic disability subject to service connection was shown.

6.  Evidence added to the record since the final May 1996 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service connection 
claim.

7.  In an unappealed rating decision issued in May 1996, the RO 
determined that service connection for tinnitus was not 
warranted, on the basis that there was no evidence that 
tinnitus was incurred in or aggravated by active service.

8.  Evidence added to the record since the final May 1996 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service connection 
claim.

9.  The veteran's left knee patellofemoral syndrome associated 
with tendonitis, left hip, with degenerative joint disease is 
not manifested by moderate recurrent subluxation or lateral 
instability; cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint; 
flexion limited to 30 degrees, extension limited to 15 degrees; 
or malunion of the tibia and fibula with moderate knee or ankle 
disability.

10.  The veteran's mood disorder is not productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks. 

11.  Prior to September 5, 2005, the veteran's degenerative 
disc disease of the lumbosacral spine did not result in severe 
loss of range of motion of the lumbar spine; listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side; or, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 

12.  On and after September 5, 2005, the veteran's degenerative 
disc disease of the lumbosacral spine has not resulted in 
vertebral fracture of residuals with cord involvement, 
bedridden, or requiring long leg braces; complete bony fixation 
(ankylosis) of unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type); or unfavorable 
ankylosis of the entire spine.  

13.  The veteran's hallux valgus of the right foot, with bunion 
and pes planus, has not resulted in operation with resection of 
metatarsal head; severe hallux valgus, equivalent to amputation 
of great toe; moderate pes planus; or weight-bearing line over 
or medial to great toe, inward bowing of the Achilles, pain on 
manipulation and use of the feet. 

14.  The veteran's hallux valgus of the left foot, with bunion 
and pes planus, has not resulted in operation with resection of 
metatarsal head; severe hallux valgus, equivalent to amputation 
of great toe; moderate pes planus; or weight-bearing line over 
or medial to great toe, inward bowing of the Achilles, pain on 
manipulation and use of the feet.

15.  The veteran's tendonitis of the left hip with degenerative 
joint disease is not manifested by flexion limited to 30 
degrees; limitation of abduction with motion lost beyond 10 
degrees; or malunion of the femur with moderate knee or hip 
disability. 

16.  The veteran's IBS is not productive of severe symptoms, 
such as diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp 2007); 
38 C.F.R. § 3.156(a) (2008).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for seasonal 
allergies/rhinitis.  38 U.S.C.A. § 5108 (West 2002 & Supp 
2007); 38 C.F.R. § 3.156(a) (2008).  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a respiratory 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp 2007); 
38 C.F.R. § 3.156(a) (2008).  

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.156(a) (2008).  

5.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral syndrome associated with 
tendonitis, left hip, with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257 - 5262 (2008). 

6.  The criteria for a disability rating in excess of 10 
percent for a mood disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9435 
(2008). 

7.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral spine 
have not been shown for the period prior to September 5, 2005.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 - 5295, (2002), Diagnostic Codes 
5292 - 5295 (2003), Diagnostic Codes 5235 - 5243 (2008).

8.  The criteria for a disability rating in excess of 60 
percent for degenerative disc disease of the lumbosacral spine 
have not been shown for the period on and after September 5, 
2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292 - 5295, (2002), Diagnostic 
Codes 5292 - 5295 (2003), Diagnostic Codes 5235 - 5243 (2008).

9.  The criteria for a disability rating in excess of 10 
percent for hallux valgus of the right foot with bunion and pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5280 
(2008). 

10.  The criteria for a disability rating in excess of 10 
percent for hallux valgus of the left foot with pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5280 (2008).

11.  The criteria for a disability rating in excess of 10 
percent for tendonitis of the left hip with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5024, 5251 
- 5255 (2008).

12.  The criteria for a disability rating in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.113, Diagnostic Codes 7399-7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which imposes a duty on VA to notify and assist 
veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the veteran 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the veteran is expected to provide; and (4) must ask the 
veteran to provide any evidence in his/her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, VA is required 
to review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection is awarded.

With respect to the issue of whether new and material evidence 
has been submitted to reopen the veteran's claims for service 
connection for a right knee disorder, seasonal 
allergies/rhinitis, a respiratory condition and tinnitus, the 
RO had a duty to notify the veteran what information or 
evidence was needed in order reopen his claim.  The law 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed 
to require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f).  In the decision below, the Board has 
reopened the veteran's claims for service connection for a 
right knee disorder, seasonal allergies/rhinitis, a respiratory 
condition and tinnitus, and therefore, regardless of whether 
the requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As to the veteran's left knee and mood disorder claims, these 
appeals arise from the veteran's disagreement with the initial 
evaluation following the grant of service connection.  The 
Court and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because the 
RO granted the veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008).  

Concerning the veteran's increased rating claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  A letter sent 
to the veteran in May 2008 complied with the above requirements 
enumerated in Vazquez-Flores and a May 2007 letter complied 
with the requirements of Dingess/Hartman.

As indicated above, the VCAA notices pertaining to Dingess and 
Vazquez were provided to the veteran after the initial 
unfavorable AOJ decision.  However, the Federal Circuit and the 
Court have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, such 
that the essential fairness of the adjudication - as a whole, 
is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (holding that a SOC or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the May 
2007 and May 2008 notice letters were provided to the veteran, 
the veteran's claims were readjudicated, respectively, in a 
September 2007 and June 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it could 
be argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In any event, the Board finds that the essential fairness was 
maintained in this case, as evidenced by the veteran and his 
representative's statements throughout the appeal period.  The 
veteran has demonstrated an understanding of the evidence 
required to substantiate the higher ratings sought by 
discussing the effect of his disability on his employment and 
daily life, and submitting medical and lay evidence.  

Under the VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
veteran's service medical records, VA treatment records and 
private treatment records pertinent to the years after service.  
Additionally, the veteran was afforded VA examinations for his 
bilateral hallux valgus, IBS, degenerative disc disease of the 
lumbosacral spine, degenerative arthritis of the left hip and 
left knee patellofemoral syndrome in November 2002, for his 
degenerative joint disease of the lumbosacral spine in December 
2005, for all of his claims with the exception of a mood 
disorder in August 2006 and for his mood disorder in May 2007.  

The Board does observe the veteran's accredited 
representative's argument in his October 2008 Appellant's Brief 
that the November 2002 VA examination was inadequate because it 
was conducted without the veteran's claims file.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty 
to assist includes a thorough and contemporaneous medical 
examination, which takes into account records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one).  In this case, the examiner 
indicated that the veteran's claims file was not available; 
however, he did state that he reviewed the veteran's computer 
records.  Further, a review of the claims file reflects that 
the veteran did not submit any private treatment records until 
after the November 2002 VA examination.  Thus, the examiner did 
in fact review the veteran's prior medical records, and as 
such, the Board finds this examination adequate for rating 
purposes.  Furthermore, the veteran was afforded a thorough and 
contemporaneous VA examination in August 2006, which addressed 
all of the disabilities in the current appeal, with the 
exception of the veteran's mood disorder.  Thus, although the 
October 2008 Appellant's Brief goes on to state that the August 
2006 VA examination was too old for rating purposes, the Board 
notes that the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  In this case, the Board finds the August 2006 VA 
examination to be adequate, in that it included the veteran's 
oral history, a thorough physical examination of the veteran 
and additional diagnostic tests were performed.  

Furthermore, there is no evidence to support contentions that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a); cf. Caffrey, 6 Vet. App. at 
381 (current VA examination was warranted where appellant 
presented a letter from his rehabilitation counselor and a 
private examination report, both of which suggested that there 
had been a material change in his condition and that current 
rating was insufficient).  Because the veteran in this case has 
not presented any evidence indicating that there has been a 
material change in his disabilities or that the current rating 
may be incorrect, the Board finds that a current VA examination 
is not warranted.  See 38 C.F.R. § 3.327(a); Caffrey, 6 Vet. 
App. at 381.  Furthermore, the Board again emphasizes that the 
November 2002 and August 2006 VA examinations were adequate and 
reliable, and a claim need not be remanded solely because of 
the passage of time when an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

LAW AND ANALYSIS

I.  New and Material Evidence

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing 
of a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran is seeking to reopen his claims of entitlement to 
service connection for a right knee disorder, seasonal 
allergies/rhinitis, a respiratory condition and tinnitus, which 
were previously denied by the RO in May 1996.  The veteran did 
not appeal that decision and it became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2008).

In June 2001, the veteran essentially requested that his claims 
for service connection for a right knee disorder, seasonal 
allergies/rhinitis, a respiratory condition and tinnitus be 
reopened.  The January 2003 rating decision now on appeal did 
not reopen the veteran's claims for seasonal 
allergies/rhinitis, a respiratory condition and tinnitus; 
however, it appears to have reopened the veteran's claim for a 
right knee disorder.  In this regard, the issue of new and 
material evidence is not discussed in the January 2003 decision 
with regard to the veteran's right knee disorder and service 
connection was denied on the merits.  As such, it appears that 
the RO reopened the veteran's claim.  Nevertheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is required 
to address on appeal, despite the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the veteran's right knee claim on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claims for service 
connection for a right knee disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to 
an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Additional evidence received since the final May 1996 rating 
decision consists of VAMC treatment records dated from August 
1997 to April 2008, various private treatment records, the 
August 2006 VA examination report and the veteran's own 
contentions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the May 1996 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a right knee 
disorder, seasonal allergies/rhinitis, a respiratory condition 
and tinnitus.  This evidence is certainly new, in that it was 
not previously of record.  With regard to whether the evidence 
is material, the Board notes that the August 2006 VA examiner 
diagnosed the veteran with degenerative joint disease of the 
right knee, thus indicating that the veteran has a current 
right knee disorder.  The August 2006 VA examiner also stated 
that the veteran's seasonal allergies/rhinitis, respiratory 
condition and tinnitus were incurred during active service.  
The Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and material 
evidence needed to reopen the claims and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  Therefore, the Board finds that this 
evidence provides a current diagnosis for the veteran's right 
knee disorder, and a connection or possible connection between 
the veteran's seasonal allergies/rhinitis, respiratory 
condition and tinnitus with his military service, and thus it 
relates to unestablished facts necessary to substantiate the 
claims.

Accordingly, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied claims 
for service connection for a right knee disorder, seasonal 
allergies/rhinitis, a respiratory condition and tinnitus.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the merits 
of the veteran's claims can be addressed.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where a veteran appeals the initial 
rating assigned for a disability when a claim for service 
connection for that disability has been granted, evidence 
contemporaneous with the claim for service connection and with 
the rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence 
"used to decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Left Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided that 
a separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating may 
be assigned.  In VAOPGCPREC 9-98, General Counsel also held 
that if a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  In 
addition, General Counsel considered a hypothetical situation 
in which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of motion.  
Given the findings of osteoarthritis, the General Counsel 
stated that the availability of a separate evaluation under 
Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must 
be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation of 
motion should be considered under Diagnostic Codes 5260 and 
5261.  The claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under Diagnostic 
Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration 
under Diagnostic Code 5259, and the provisions of 4.40, 4.45, 
and 4.59 must be considered.  In addition, the VA General 
Counsel has held that separate ratings may be assigned under DC 
5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 
9-2004 (September 17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for his left knee patellofemoral syndrome, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262-5024.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  The hyphenated diagnostic code in this case 
indicates that the tibia and fibula impairment with slight knee 
or ankle disability under Diagnostic Code 5262 is the service-
connected disorder and that tenosynovitis under Diagnostic Code 
5024 is a residual condition.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his left knee patellofemoral syndrome.  The medical 
evidence of record does not show the veteran to have tibia and 
fibula impairment with moderate knee or ankle disability.  In 
fact, the August 2006 VA examiner noted that the course of the 
veteran's left knee since onset of this condition in 2002 was 
stable.  He also reported the veteran's range of motion for the 
left knee as 0 to 100 degrees.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness or lack of endurance.

At a September 2003 surgical consultation, the veteran's left 
knee had no effusion and no ligamentous instability.  There was 
negative Lachman, Apley and McMurray tests.  X-ray examination 
revealed no signs of degenerative joint disease and the 
examiner concluded that his knee was essentially normal.  There 
were no indications of any meniscal problems and no operative 
procedures were recommended.  The examiner stated that the 
veteran possibly had very mild chondromalacia, but that other 
than symptomatic treatment he did not recommend anything for 
that. 

Similarly, the December 2002 VA examination revealed extension 
of the knee to 0 degrees, both passive and active without pain, 
and flexion to 120 degrees, both passive and active without 
pain.  There was no ligamentous laxity or crepitance.  There 
was some tenderness to the medial aspect of the patellar area.  
The examiner diagnosed patellofemoral syndrome.  

Thus, the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for left knee patellofemoral 
syndrome.  In this regard, he has not been shown to have tibia 
and fibula impairment with moderate knee or ankle disability.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  However, the veteran has not been shown to 
have moderate recurrent subluxation or lateral instability; 
flexion limited to 30 degrees; extension limited to 15 degrees; 
malunion of his tibia and fibula with moderate knee or ankle 
disability; or dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint.  In fact, 
at his September 2003 surgery consultation, the examiner 
reported no subluxation or lateral instability, no effusion or 
meniscal problems and the veteran reported no actual locking of 
his knee joint and no effusions that required aspiration.  
Moreover at the August 2006 VA examination, his range of motion 
was 0 to 100 degrees.  Therefore, the Board finds that the 
veteran's left knee disorder is adequately compensated by the 
currently assigned 10 percent rating under Diagnostic Code 
5262, and that a higher or separate evaluation pursuant to 
Diagnostic Codes 5257 to 5261 is not warranted. 

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  However, the August 2006 VA examiner noted that 
there was no increased pain, weakness, fatigability or 
incoordination of the left knee following the repetitive 
portion of the examination.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's left knee patellofemoral syndrome.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during the 
instant appeal; therefore no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the 
Board finds that a 10 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for his 
left knee patellofemoral syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 to 5262.

In essence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left knee 
patellofemoral syndrome.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant an 
evaluation in excess of 10 percent for any portion of the 
appeal period.

II.  Mood disorder

In this case, the veteran's mood disorder is currently assigned 
a10 percent disability evaluation, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9435.  Under those criteria, a 10 
percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  It is not required to find the presence 
of all, most, or even some, of the enumerated symptoms recited 
for particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, 
a GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well, with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected mood disorder.  The evidence 
establishes symptoms of depression when trying to complete 
certain tasks due to physical limitation and pain; feelings of 
hopelessness, worthlessness and inappropriate guilt about his 
physical situation; and some difficulty falling asleep.  In 
addition, as evidenced by the veteran's assigned GAF score of 
70, the severity of his mood disorder is indicative of some 
mild symptoms.

With regard to social impairment, the veteran has been married 
to his first wife for over 20 years, has described their 
relationship and his relationship with his three children in 
favorable terms.  The veteran reported that he had 10 close 
friends that he felt he could share issues with and that he 
socialized often, adding that his wife complained that he 
socialized "too often."  He stated that he enjoyed family 
activities.  However, the veteran also stated that he felt 
worthless when he could not help his wife or his children due 
to his physical limitations, which caused him to tear up 
throughout the day.  These manifestations may best be described 
as mild or transient social impairment, as contemplated by the 
criteria for a 10 percent evaluation.

Concerning industrial impairment, the record reflects that the 
veteran is employed full time as a teacher and that he has held 
that position for the past several years.  At his May 2007 VA 
examination, he reported that he had lost 55 days from work 
during the past 12 months due to his physical problems.  He 
indicated that he liked his work, but that that his mood 
disorder effected his occupational functioning in that he 
sometimes suffered from a lack of motivation.  Thus, overall, 
the veteran's symptoms are indicative of mild occupational 
impairment which decreases work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, as contemplated by the criteria for a 10 percent 
rating.

Similarly, the May 2007 VA examination report found that the 
veteran was not generally depressed, but that his depression 
resulted directly from limitations and pain caused by his 
service-connected physical problems.  The examiner stated that 
the veteran had good relationships with his family and friends 
and that he enjoyed work.  Furthermore, the examiner found that 
the veteran's appearance was clean, he was neatly groomed and 
that he was appropriately dressed.  His speech was unremarkable 
and his attitude was cooperative, friendly and relaxed.  His 
affect was normal, mood was good and he was oriented to person, 
time and place.  His thought process was unremarkable, he did 
not have any delusions, and his judgment and insight were 
intact.  The veteran did not have any inappropriate, obsessive 
or ritualistic behaviors.  He denied any panic attacks, 
suicidal or homicidal ideation.  He had good impulse control 
and no episodes of violence.  Moreover, the examiner affirmed 
that the veteran's mental disorder was characterized by 
symptoms that were transient or mild with decrease in work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  In this regard, the 
examiner noted that the veteran had feelings of depression, 
particularly on bad days, that decreased his efficiency at work 
because he could not get done as much as he used to during 
planning periods because of depression related to motivation 
problems.  

Thus, the criteria for a 30 percent schedular evaluation are 
not met, as there is no clinical indication that the veteran is 
moderately socially and occupationally impaired.  The veteran 
does not experience anxiety, suspiciousness or panic attacks 
(weekly or less often).  The GAF score assigned reflects some 
mild symptoms.  Therefore, in light of the aforementioned 
evidence, the Board finds that the veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9435, due to mild or transient 
occupational and social impairment. 38 C.F.R. § 4.7 (2008).  

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during the 
instant appeal; therefore no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the 
Board finds that a 10 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for his 
mood disorder.  38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 
9435.

In essence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's mood 
disorder.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation in 
excess of 10 percent for any portion of the appeal period.



III.  Degenerative Disc Disease of the Lumbar Spine

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA ordinarily 
must apply the new provision.  Statutes and regulations are 
presumed not to apply in any manner that would produce 
genuinely retroactive effects, unless the statute or regulation 
itself provides for such retroactivity.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); see also Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations regarding diseases and injuries to the spine 
and intervertebral disc syndrome were revised effective 
September 26, 2003 and September 23, 2002, respectively.  Under 
38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic 
Code 5292 pertaining to limitation of motion of the lumber 
spine was as follows:

Severe................................... .......... 
...........40 
Moderate................................. .......... 
.........20 Slight................................... 
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows:

Severe; with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the 
standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or 
irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. 
................................................
................................... 40
With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing 
position........................................
.......................................... 20

        With characteristic pain on motion 
...................................... 10

Prior to September 23, 2002, the regulations regarding 
intervertebral disc syndrome provided that intervertebral disc 
syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on 
the total duration of incapacitating episodes 
over the past 12 months or by combining under 
Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, 
whichever method results in the higher 
evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 
12 months.....................................60

With incapacitating episodes having a total 
duration of at least four weeks but less than 
six weeks during the past 12 
months................................... 
................................................
40

With incapacitating episodes having a total 
duration of at least two weeks but less than 
four weeks during the past 12 
months................................... 
................................................
..20

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 
months................................... 
................................................
..10

Note (1): For purposes of evaluations under 
5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, 
provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.

        38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

Under the revised regulations, the back disability is evaluated 
under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of 
injury or disease Unfavorable ankylosis of the 
entire 
spine.........................................
....................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.........................................
..............................................
..50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine.........................................
..............................................
..40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical 
spine.........................................
..............................................
..30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined 
range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................
..............................................
20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 
percent or more of the 
height........................................
..............................................
..10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero 
to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for 
that individual, even though it does not 
conform to the normal range of motion stated 
in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's 
assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin 
on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of 
both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total 
duration of at least six weeks during the past 
12 
months........................................
60

With incapacitating episodes having a total 
duration of at least four weeks but less than 
six weeks during the past 12 
months................................... 
..............................................
....40

With incapacitating episodes having a total 
duration of at least two weeks but less than 
four weeks during the past 12 
months................................... 
..............................................
....20

With incapacitating episodes having a total 
duration of at least one week but less than 
two weeks during the past 12 
months................................... 
..............................................
....10
        38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 
5243 (2007).

Prior to September 5, 2005

In considering all the evidence under the laws and regulations 
set forth above, the Board finds that the veteran's 
degenerative disc disease of the lumbosacral spine is 
appropriately evaluated as 20 percent disabling prior to 
September 5, 2005.  The evidence does not show severe 
limitation of motion of the lumbar spine, nor does it show any 
evidence of listing of the whole spine or a positive 
Goldthwaite's sign.  There is also no evidence that the 
veteran's lumbar spine disability has resulted in limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.  
At his November 2002 VA examination, the examiner noted that 
examination of the lumbar spine revealed some mild to moderate 
paraspinal tenderness bilaterally.  There was no radiation of 
pain, negative straight leg test and no loss of sensation in 
the lower extremities or loss of motor.  Extension was to 0 
degrees and flexion was to 75 degrees actively, flexion passed 
75 degrees revealed a significant amount of pain.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complained of back pain.  
However, the veteran did not complain of any instability of the 
spine and he stated at the November 2002 VA examination that he 
did use any braces or canes.  Furthermore, he indicated that he 
could perform adequately in his occupation as a teacher.  Thus, 
after considering the veteran's complaints, the Board finds 
that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
provide a basis for a rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Codes 5293 or 
5243, intervertebral disc syndrome.  Although this is the 
Diagnostic Code for which the veteran's lumbar spine disability 
is rated, no diagnosis of intervertebral syndrome was actually 
made.  Even if a diagnosis of intervertebral disc syndrome was 
rendered, prior to September 5, 2005, there is no evidence that 
the veteran experienced severe recurring attacks of 
intervertebral disc syndrome with intermittent relief, or that 
he experiences any incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during the 
past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2008).  The 
record is simply absent such findings.

The Board does observe that prior to September 5, 2005, the 
veteran had several complaints of radiating pain.  However, a 
July 2004 private treatment record found no focal neurological 
deficit present and a March 2002 VAMC treatment note reported 
that on examination, the veteran had no focal, motor or sensory 
deficits.  He had no pathologic reflexes noted and straight leg 
raise was negative.  Similarly, a January 2001 neurosurgery 
consultation found that a February 2001 MRI demonstrated some 
degenerative changes of the lumbar spine, but without any 
impressive neurologic compromise.  Although he presented with a 
neurologic change of left-sided foot drop at that time, the 
examiner noted that this had improved and as noted above, no 
neurologic defects were noted.  Therefore, the Board finds that 
a separate rating for radiculopathy prior to September 5, 2005 
is not warranted. 

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point prior to 
September 5, 2005; therefore no further staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 20 percent evaluation prior to 
September 5, 2005 is appropriate and that there is no basis for 
awarding a higher evaluation for his degenerative joint disease 
of the lumbosacral spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292 - 5295, (2002), Diagnostic Codes 5292 - 5295 (2003), 
Diagnostic Codes 5235 - 5243 (2008).

Therefore, the Board finds that veteran's level of disability 
more closely approximated the criteria for a 20 percent rating 
and a higher rating was not warranted prior to September 5, 
2005.  Therefore, the veteran's claim for a disability rating 
in excess of 20 percent for his degenerative joint disease of 
the lumbar spine prior to September 5, 2005, must be denied.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292 - 5295, (2002), 
Diagnostic Codes 5292 - 5295 (2003), Diagnostic Codes 5235 - 
5243 (2007).



On and After September 5, 2005

In considering all the evidence under the laws and regulations 
as set forth above, the Board finds that the veteran is not 
entitled to a rating in excess of 60 percent for his service-
connected degenerative disc disease of the lumbosacral spine on 
or after September 5, 2005.  A 60 percent disability rating is 
the maximum schedular rating available for intervertebral disc 
syndrome under the "old" or "new" criteria.  A higher rating 
may not be assigned.  The veteran is also receiving in excess 
of the maximum schedular rating for lumbosacral strain and loss 
of range of motion of the lumbar spine under the "old" and 
"new" rating criteria.  As the veteran complained of pain on 
motion of the lumbar spine at his August 2006 VA examination, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See VAOPGCPREC 36-97 (1997).  However, as the veteran 
is receiving the maximum schedular rating for intervertebral 
disc syndrome and limitation of motion of the lumbar spine, 
there is no basis for a rating greater than 60 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
Both the "old" Diagnostic Code 5286 and the "new" general 
rating formula for diseases and injuries of the spine provide 
that a 100 percent disability evaluation may be assigned for 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

Here, notwithstanding the fact that service connection in this 
appeal is limited to lumbosacral spine and not the entire 
spine, the evidence of record clearly shows that the veteran 
retains active motion of the spine.  Such was shown at his 
August 2006 and December 2005 VA examinations.  The August 2006 
VA examiner specifically noted that there was no evidence of 
ankylosis.  VAMC and private treatment records do not show the 
contrary.  Put another way, there is simply no evidence that 
the veteran experiences ankylosis of the entire spine.  
Consideration has again been given to the application of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected joint, 
such an application would be inappropriate.

Similarly, the Board observes the veteran and his 
representative's contentions that he has experienced 
radiculopathy of the lower left extremity on and after 
September 5, 2005.  With regard to neurologic manifestations, 
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is assigned for moderately severe 
incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  An 
80 percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened or 
(very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008).  

In this regard, the Board notes several VAMC and private 
treatment records dated after September 5, 2005 in which the 
veteran complained of pain radiating into his lower 
extremities.  However, at the August 2006 VA examination, the 
examiner reported no neurologic symptoms, finding that the 
veteran had no motor or sensory loss and that his Babinski sign 
and cranial nerve functions were normal.  His deep tendon 
reflexes were 2+ for his triceps, biceps, brachioradialis, knee 
jerk and ankle jerk, bilaterally.  Likewise, a July 2006 
private treatment note states that the veteran had no motor or 
sensory deficits, reflexes were 2+ and equal.  Similarly, a 
December 2005 private treatment record states that on 
neurological examination, the veteran had no motor deficits, 
although he did have decreased sensation from his knees to his 
feet bilaterally and no lower extremity reflexes.  

Further, separate evaluations of a back disability may be 
awarded for chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 to 5295, Note 2 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1 
(2008).  In this case, the veteran's degenerative disc disease 
of the lumbar spine is currently evaluated as 60 percent 
disabling, the maximum evaluation available under Diagnostic 
Codes 5293 (2003) and 5243 (2008).  Thus, in order to be 
awarded a higher disability rating for his service-connected 
back disorder, the veteran must demonstrate a combined 
disability rating greater than 60 percent.  For such to occur, 
the Board has determined that the veteran would need to 
demonstrate severe loss of range of motion of the lumbar spine, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less, and severe neuropathy.  See 38 C.F.R. § 4.25.  Under 38 
C.F.R. §4.25, 40 percent (severe loss of range of motion) plus 
60 percent (severe incomplete paralysis) equates to 70 percent, 
but a 40 percent plus 40 percent (moderately severe incomplete 
paralysis) equates to only 60 percent.  Clearly, the veteran 
has shown limitation of motion to warrant a 40 percent rating 
under Diagnostic Code 5235 to 5243 (2008).  However, as 
discussed below, the evidence showing severe incomplete 
paralysis has not been shown.

As noted above, the clinical evidence does not reflect that the 
veteran has severe incomplete paralysis of his lower left 
extremity with marked muscular atrophy.  At best, the veteran's 
complaints of radiating pain with decreased sensation from his 
knees to his feet bilaterally and no lower extremity reflexes 
would be regarded as moderate incomplete paralysis, or a 20 
percent rating.  Combined, a 40 percent orthopedic rating and 
20 percent neurologic rating would not provide the veteran with 
a disability rating in excess of the currently assigned 60 
percent disability evaluation for his service-connected back 
disorder.  Therefore, because the clinical evidence on and 
after September 5, 2005 does not reflect that the veteran has 
severe paralysis of the sciatic nerve, a higher rating for his 
degenerative joint disease of the lumbosacral spine is not 
warranted. 

Additionally, the record contains no evidence showing the 
veteran is entitled to a rating in excess of 60 percent at any 
point during the instant appeal.  Therefore, no further staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In sum, for the reasons and bases discussed above, the Board 
finds that the preponderance of the evidence is against a 
finding of a disability evaluation in excess of 60 percent for 
the veteran's degenerative joint disease of the lumbosacral 
spine, on and after September 5, 2005, to include a separate 
evaluation for radiculopathy of the lower left extremity. 

Bilateral Hallux Valgus with Bunion and Pes Planus

The veteran's bilateral hallux valgus with bunion and pes 
planus is currently evaluated as non-compensable under 
Diagnostic Code 5280.  Pursuant to Diagnostic Code 5280, a 
compensable, 10 percent, evaluation for hallux valgus, 
unilateral, requires the foot have a resection of the 
metatarsal head or be found to be severe, with symptomatology 
equivalent to amputation of the great toe.  A 10 percent 
evaluation is the maximum possible for assignment under 
Diagnostic Code 5280.

The veteran's diagnosis also includes pes planus, which is 
evaluated under Diagnostic Code 5276.  Pursuant to Diagnostic 
Code 5276, a non-compensable rating is assigned for mild 
symptoms relieved by built-up shoe or arch support.  A rating 
of 10 percent is assigned for moderate unilateral or bilateral 
symptoms to include weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent rating is 
assigned for unilateral severe symptoms to include objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities.  A 30 percent 
rating is assigned for unilateral pronounced symptoms to 
include marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achilles tendon on manipulation not improved by 
orthopedic shoes or appliances.

In considering all the evidence under the laws and regulations 
as set forth above, the Board finds that the veteran is not 
entitled to an increased evaluation for his bilateral hallux 
valgus with bunion and pes planus.  In this regard, the veteran 
underwent a VA examination in November 2002.  That examination 
revealed bilateral pes planus and bilateral hallux valgus.  
There were calluses on the plantar surfaces of the great toes 
bilaterally.  Pulses were 2+, motor was 5/5 and sensation was 
intact of fine touch and pinprick.  The examiner stated that 
the pes planus was mild in nature.  There were no bony 
abnormalities.  The examiner diagnosed the veteran with 
bilateral pes planus and bilateral hallux valgus deformity with 
calluses but stated that he found no evidence of bunion.  

The veteran was also afforded a VA examination in August 2006.  
At that examination, the veteran told the examiner that he had 
used shoe inserts since 1993 and had not had symptoms since 
that time.  The examiner concluded that the veteran's bilateral 
hallux valgus with bunion and pes planus had improved since its 
onset.  The examiner also noted that there were mild 
degenerative changes of the first metatarsophalangal joints 
bilaterally.  The examiner continued that this condition had no 
significant effects on the veteran's occupation and there were 
no effects on his daily activities.  

Thus, the Board finds that the veteran's service-connected 
disability picture for his bilateral hallux valgus with bunion 
and pes planus does not meet the criteria for a compensable 
evaluation under Diagnostic Codes 5280 or 5276.  In this 
regard, the clinical evidence does not reflect that the veteran 
has had a resection of the metatarsal head or severe hallux 
valgus, with symptomatology equivalent to amputation of the 
great toe.  Nor does the clinical evidence show that the 
veteran has moderate pes planus with weight bearing line over 
or medial to the great toe, inward bowing of the Achilles 
tendon and pain on manipulation and use of the feet.  

The Board has also considered whether a higher rating is 
available under alternate Diagnostic Codes that are relevant to 
the veteran's service-connected bilateral foot disability.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, the veteran's 
service-connected bilateral hallux valgus with bunion and pes 
planus is not shown to produce weak foot under Diagnostic Code 
5277 or moderate foot injuries under Diagnostic Code 5284.  As 
such, there is no basis for the assignment of the minimum 10 
percent rating thereunder.

The Board has considered whether additional compensation is 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holding 
in DeLuca, supra.  However neither the November 2002 nor the 
August 2006 VA examinations reflected that the veteran's 
bilateral hallux valgus with bunion and pes planus resulted in 
additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance that is not adequately 
compensated under the rating schedule.  Accordingly, the Board 
finds that the assignment of a compensable rating is not 
warranted pursuant to the above criteria.

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, based on the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
assigning a compensable evaluation for the veteran's bilateral 
hallux valgus with bunion and pes planus.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Hip Tendonitis with Degenerative Joint Disease

The veteran's left hip tendonitis with degenerative joint 
disease is rated under Diagnostic Code 5010-5024.  As noted 
above with regard to the veteran's left knee claim, with 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. 
§ 4.27.  The hyphenated diagnostic code in this case indicates 
that tenosynovitis under Diagnostic Code 5024 is the service-
connected disorder and that the arthritis under Diagnostic Code 
5010 is a residual condition.  A note under Diagnostic Code 
5024 specifies that the diseases evaluated under Diagnostic 
Codes 5013 through 5024 (except gout) will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Limitation of motion of the hip is rated as follows: 

A 10 percent disability rating for limitation of flexion of the 
thigh requires flexion limited to 45 degrees.  A 20 percent 
disability rating requires flexion to be limited to 30 degrees.  
A 30 percent rating for requires flexion to be limited to 20 
degrees.  The maximum 40 percent rating for limitation of 
flexion of the thigh requires flexion to be limited to 10 
degrees.  38 C.F.R. § 4.71, Diagnostic Code 5252.

Limitation of abduction of the thigh resulting in limitation of 
rotation, such that toe-out more than 15 degrees of the 
affected leg cannot be achieved or limitation of abduction such 
that the legs cannot be crossed warrants a 10 percent rating.  
Limitation in abduction in motion lost beyond 10 degrees 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71, 
Diagnostic Code 5253.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the hip is from zero (0) degrees to 125 degrees.

In considering all the evidence under the laws and regulations 
as set forth above, the Board finds that the criteria to 
support a disability evaluation in excess of 10 percent for 
left hip tendonitis with degenerative joint disease have not 
been demonstrated.  There is no evidence that the veteran's 
left hip disability has resulted in limitation of flexion to 30 
degrees or limitation of abduction of the thigh resulting in 
motion lost beyond 10 degrees.  In this regard, when he was 
examined in December 2002, adduction was to 0 degrees, both 
active and passive, without pain.  Abduction was performed from 
0 to 30 degrees, abduction passed 30 degrees was performed to 
approximately 35 to 40 degrees, but with pain.  There was some 
tenderness over the left hip that was mild in nature.  The 
examiner diagnosed the veteran with degenerative arthritis of 
the left hip.  

Similar findings were made when the veteran was examined in 
August 2006.  At that examination, the veteran reported that 
left hip pain occurred three to four times over a six month 
period, usually lasting two to three days.  His flexion was to 
90 degrees, extension was to 40 degrees, abduction was to 40 
degrees and adduction was to 20 degrees.  The examiner reported 
there was no additional limitation of motion on repetitive use 
due to pain, fatigue, weakness or lack of endurance.  The 
examiner concluded that the veteran had minor spurring of the 
left hip at the inferior aspect of the femoral head, but that 
there were no significant effects on the veteran's occupation 
and no effects on his activities of daily life.  A higher 
evaluation is therefore not warranted based on limitation of 
motion under Diagnostic Codes 5252 or 5253.

The Board has also considered whether additional compensation 
is warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
holding in DeLuca, supra.  Although the veteran has 
consistently reported complaints of pain in his left hip, as 
noted above, the August 2006 VA examiner found that there was 
no additional limitation of motion on repetitive use due to 
pain, fatigue, weakness or lack of endurance.  Accordingly, the 
Board finds that a disability rating in excess of 10 percent is 
not warranted pursuant to the above criteria.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at any 
point during the instant appeal.  Therefore, no staged ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Therefore, based on the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
assigning a disability rating in excess of 10 percent for the 
veteran's left hip tendonitis with degenerative joint disease.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

IBS

The veteran's IBS is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code7399-
7319.  The disability is rated under a combined diagnostic code 
which refers to an unlisted condition (7399) and irritable 
colon syndrome (7319).  38 C.F.R. § 4.27.  Under Diagnostic 
Code 7319, a 10 percent rating is assigned for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when it is 
moderate and there are frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating, the next higher 
and maximum rating, will be assigned when it is severe with 
diarrhea or alternating diarrhea and constipation with more or 
less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Words such as "moderate "and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

In considering all the evidence under the laws and regulations 
as set forth above, the Board finds that the veteran is not 
entitled to a disability rating in excess of 10 percent for his 
service-connected IBS.  In this regard, veteran has not been 
shown to have had severe IBS with diarrhea or alternating 
diarrhea and constipation with more or less constant abdominal 
distress.  During a December 2002 VA examination, the veteran's 
gastrointestinal system revealed an abdomen that was soft, 
nontender and nondistended.  There were normoactive bowel 
sounds and no hepatosplenomegaly.  The examiner diagnosed the 
veteran with IBS, that was not well controlled, but noted that 
the veteran was able to tolerate the symptoms.  

Similarly, at the August 2006 VA examination, the veteran 
reported that his IBS was stable and that he took Metamucil 
daily to control his symptoms.  Upon examination, the examiner 
found the veteran's abdomen and gastrointestinal system to be 
normal.  The veteran's bowel sounds were normal and there was 
no tenderness, other abnormality of auscultation, palpable 
mass, ventra hernia, ascites or abdominal guarding.  The 
veteran's liver and spleen were also normal and he did not 
experience any periods of incapacitation as a result of his 
IBS.  The examiner also stated that the veteran's IBS had no 
significant effects on the veteran's occupation and no effect 
on his activities of daily living. 

Further, the veteran's VAMC treatment records reflect that in 
May and August 2003, the veteran reported intermittent episodes 
of constipation, diarrhea and cramping (emphasis added).  
Accordingly, the Board finds that the veteran is not entitled 
to a higher evaluation under Diagnostic Code 7319 because the 
clinical evidence does not reflect near constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at any 
point during the instant appeal.  Therefore, no staged ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In sum, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's IBS.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).



Conclusion

In denying the veteran's increased rating claims, the Board has 
considered whether the veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the veteran's disabilities with 
the established criteria found in the respective rating 
schedules for his service-connected disabilities shows that the 
rating criteria reasonably describes the veteran's disability 
levels and symptomatology, as discussed above. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which it 
manifestly is not), the veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the veteran has 
required frequent hospitalizations for his service-connected 
disabilities.  Indeed, it does not appear from the record that 
he has been hospitalized at all for his left knee 
patellofemoral syndrome, mood disorder, bilateral hallux valgus 
with bunion and pes planus, left hip tendonitis with 
degenerative joint disease or IBS.  Additionally, the August 
2006 VA found that these disorders did not have significant 
effects on the veteran's employment.  There is nothing in the 
record which suggests that the above conditions, in and of 
themselves markedly impacted the veteran's ability to work.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

The Board does observe that with respect to his service-
connected spine disability, the veteran was hospitalized during 
two surgical procedures and had to take a leave of absence from 
his job due to recovery from these surgical procedures.  
However, the veteran received a temporary total schedular 
evaluation based on surgical treatment necessitating 
convalescence from May 26, 2004 to September 1, 2004 and from 
November 3, 2005 to May 1, 2006.  Therefore, an exceptional or 
unusual clinical picture has not been presented with regard to 
the veteran's spine disability.

In short, there is nothing in the record to indicate that the 
veteran's service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for seasonal 
allergies/rhinitis is reopened, and to this extent only, the 
appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a respiratory condition 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, and 
to this extent only, the appeal is granted.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellofemoral syndrome 
associated with tendonitis, left hip, with degenerative joint 
disease is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected mood disorder is denied. 

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine, 
rated as 20 percent disabling prior to September 5, 2005 is 
denied.

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine, 
rated as 60 percent disabling on and after September 5, 2005 is 
denied.

Entitlement to a compensable disability rating for service-
connected hallux valgus deformity of the right foot, with 
bunion and pes planus is denied.
Entitlement to a compensable disability rating for service-
connected hallux valgus deformity of the left foot, with bunion 
and pes planus is denied.

Entitlement to an increased disability rating for service-
connected tendonitis, left hip, with degenerative joint 
disease, currently rated as 10 percent disabling is denied.

Entitlement to an increased disability rating for service-
connected irritable bowel syndrome (IBS), currently rated as 10 
percent disabling is denied.


REMAND

As noted above, the law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

In this case, the August 2006 VA examination diagnosed the 
veteran with degenerative joint disease of the right knee, and 
found that the veteran's seasonal allergies/rhinitis, 
respiratory condition and tinnitus occurred during the 
veteran's active service.  However, the examiner did not 
indicate whether the veteran's right knee condition was 
causally or etiologically related to his active service, nor 
did he provide an adequate statement of reasons and bases for 
his conclusion that the above-listed conditions began during 
the veteran's active service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, an 
examination, based on a review of the record and focusing on 
the relationship, if any, between the veteran's period of 
active service and his right knee disorder, seasonal 
allergies/rhinitis, respiratory condition and tinnitus, is 
necessary prior to further appellate consideration of the 
veteran's claims.
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of any right knee 
disorder, seasonal allergies/rhinitis, 
respiratory condition or tinnitus that may 
be present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the veteran's service medical records.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
that the veteran's right knee disorder, 
seasonal allergies/rhinitis, respiratory 
condition and tinnitus are causally or 
etiologically related to his active service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2007), copies of all pertinent 
records in the veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case (SSOC) and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2007).



____________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


